Citation Nr: 0725799	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  98-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1978 to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision.  In November 2002 
and February 2007, the Board remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2000, the veteran appeared in a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In a June 2007 letter, the veteran was 
notified of this situation and was offered a new hearing in 
his case.  In July 2007, the veteran responded to that notice 
indicating that he would like a hearing before a Veterans Law 
Judge at the regional office.  A hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  38 C.F.R. § 3.103(c) (2006).  
Therefore, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing at the RO before 
the Board may proceed with appellate review.

Also, in its February 2007 remand, the Board found that a 
Supplemental Statement of the Case (SSOC) needed to be 
furnished in light of additional evidence received since the 
last SSOC in February 2006.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, on remand, the RO should furnish an SSOC.  




Accordingly, the case is REMANDED for the following action:

1.	The issue of entitlement to service 
connection for a seizure disorder 
should once again be reviewed on the 
basis of all of the evidence received 
since the last SSOC, dated in February 
2006.  If the benefit sought is not 
granted in full, the appellant and his 
representative should be provided a 
SSOC and given the opportunity to 
respond. 

2.	Schedule the veteran for a hearing 
before a member of the Board at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



